DETAILED ACTION
Claims 21-41 are pending and are under consideration in the instant office action.

Information Disclosure Statement

The information disclosure statement (IDS) dated 9/15/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.


Priority
This application is a continuation of U.S. Application No. 15/938,182, filed March 28, 2018 (now allowed), which claims priority as a CONTINUATION of United States patent application Serial No. 14/026,473 (now allowed), which is a CONTINUATION-IN-PART OF United States application Serial No. 13/745,745, filed January 18, 2013 (abandoned), which claims benefit of United States Provisional Patent Application Serial No. 61/588,165, filed January 18, 2012; and is a CONTINUATION- IN-PART OF United States application Serial No. 13/794,467, filed March 11, 2013 (now U.S. Patent No. 9,132,113), which is a CONTINUATION of United States patent application Serial No. 13/595,072, filed August 27, 2012 (abandoned), which is a CONTINUATION of United States patent application Serial No. 12/023,753, filed January 31, 2008 (abandoned), which claims benefit of United States Provisional Patent Application Serial No. 60/898,810, filed January 31, 2007

Claim Rejections - 35 USC § 112

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-41are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treating specific cancers with phorbol-12-myristate-13-acetate (TPA), does not reasonably provide enablement for every possible compound encompassed within the formula to treat every neoplasm  or inducing remission in a mammalian subject suffering from every type of neoplastic disease as disclosed in the instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. There is no reasonable basis for assuming that the myriad of compounds embraced by all the generic claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir., 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558,1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims
The claims are drawn to a method of treating neoplasm in a mammalian subject comprising administering an effective amount of a phorbol ester of Formula I, or a pharmaceutically-acceptable salt, isomer or enantiomer thereof to said subject 

    PNG
    media_image1.png
    556
    812
    media_image1.png
    Greyscale

The claims thus encompass immense genera of compounds, likely tens of millions of possible compounds, having numerous substitutions comprising broad genera of generic variable groups. 
The method is drawn to treating neoplasms. The term neoplasm encompasses all types of cancers. There are hundreds of distinct types of cancer.  For example, lung cancer types include: small cell (i.e. oat cell, including combined oat cell), adenocarcinomas, bronchioloalveolar carcinomas (nonmucinous, mucinous, and mixed mucinous and nonmucinous or indeterminate cell type), acinar, papillary carcinoma, solid adenocarcinoma with mucin, adenocarcinoma with mixed subtypes, well-differentiated fetal adenocarcinoma, mucinous (colloid) adenocarcinoma, mucinous cystadenocarcinoma, signet ring adenocarcinoma, and clear cell adenocarcinoma), squamous cell (papillary, clear cell, small cell and  basaloid), mesothelioma (including 
Furthermore, given its broadest reasonable interpretation, prevention of a disease means the onset of the disease and associated symptoms in a patient are delayed or stopped indefinitely. Accordingly, the nature of the invention is extremely complex in that it mandates that any person treated according to the instantly claimed method will never develop symptoms of cancers for the entirety of that person's life. Additionally, the treatment group is broad since a patient in need of prevention of these diseases could encompass the entire world population; that is, every living person is in need of a method that will completely eradicate the possibility of that person ever developing any of these diseases.
Relative skill in the art
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art/ State of the prior art
The state of the prior art is such that it involves screening both in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. which compounds treat which specific disease).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
With regard to the instantly claimed cancer, it is well established in the literature that there are hundreds of type of cancers and each cancer condition is a reflection of 
The treatment of cancer generally is not considered enabled.  No compound has ever been found that can treat cancers generally, even though massive efforts have been directed towards this end.  Since this assertion is contrary to what is known in oncology, proof must be provided that this revolutionary assertion has merits. Nearly all anticancer drugs are effective against only a limited group of related cancers. Therefore, a compound effective against cancer generally would be a revolutionary exception.  Applicant is asserting that he succeeded where others have failed. Where extensive efforts have all failed, it is reasonable for the Patent and Trademark Office to require proof that the claimed invention actually works for this specific utility. It is well established that a utility rejection is proper when scope of enablement is not reasonably correlated to the scope of the claims. (In re Vaeck 20 USPQ2d 1439, 1444, In re Ferens 163 USPQ 609).
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24.
et al. (Cancer Research, 2006, vol. 66, pages 3351-3354) and Johnson et al. (British J. of Cancer, 2001, 84(10):1424-1431).
Sausville et al., cited for evidentiary purposes, teaches that traditionally explored tumor model systems are insufficient to predict how actual human beings will respond to treatment in the clinic (page 3351, left column).  Even when drugs with evidence of anticancer activity in preclinical in vivo models are given their maximum tolerated dose in humans, they frequently fail to produce useful activity in humans (id.).  
Also, with regard to unpredictability, Johnson et al., also cited for evidentiary purposes, teach that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Further, the mode of action of anticancer agents is often unknown or very unpredictable and administration of such agents is often accompanied by undesirable side effects.
These articles plainly demonstrate that the art of treating cancer, particularly in humans, is extremely unpredictable, particularly in the case of a single compound being used to treat any and all cancers.

Direction or guidance and working examples
The specification provides limited guidance and direction for making and using the claimed compounds in view of the immense scope of compounds encompassed by the claims.  

This single compound is not enough to enable the large genus of compounds instantly claimed for treating and /or preventing cancer. 
Further there is no data which shows these group of compounds to induce remission in a mammalian subject suffering of any and every type of neoplastic diseases.
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Also, note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative."The quantity of experimentation needed
In view of the above considerations, one of ordinary skill in the art would be presented with an unpredictable amount of research effort to identify a compound out of the plethora of possibilities encompassed by the formulae that would have useful biological properties. 
Genentech Inc. v. Novo Nordisk A/S (CA FC)42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its 
	Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by which compound encompasses in the instant claims, with no assurance of success. Thus, rejection of claims 21-42 under  35 U.S.C. §112, first paragraph, is deemed proper. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 (and the claims dependent therefrom) are indefinite because they recite substituents that are “substituted derivatives” but they do not unequivocally define what these derivative are and what they may be substituted with.   The Specification adds no more. The recitation of “substituted” renders the claim indefinite because it fails to define the invention properly by not specifically defining the substituents.

Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-22, 2, 32-33  and 35 are  rejected under 35 U.S.C. 102(b) as being anticipated by Chang et al. (US 6,063,814) (reference cited in IDS dated 09/15/2020)
Instant claims 21-22  and 32-33 are drawn towards a  method of treating lung cancer or leukemia in a mammalian subject comprising administering an effective amount of a phorbol-12-myristate-13- acetate (TPA)
Chang et al. teaches phorbol-12-myristate-13- acetate (TPA) as effective in treating patients with neoplastic disease such as leukemia (Example 11,column.9, reference claim ) and in lung cancer (example 12, col.10, lines 37-43). Chang et al. discloses 
	With regards  to the functional limitation set forth in instant claims 9-10 wherein the TPA induces remission in a mammalian subject suffering from neoplastic disease. Chang et al. discloses  the active step instantly claimed which is the administration of effective concentration of TPA to patients with lung cancer or Leukemia and accordingly, the functional limitations set forth in the instant application will be achieved. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraphe also MPEP § 2112.01 with regard to inherency and product-by-process claims. 
	In addition,. It is also noted that “Products of identical chemical composition 
Therefore the method performed by Chang et al. anticipates the instant claims 21-22  and 32-33

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-23,25-33, 35-42 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Chang et al. (US 6,063,814)
Chang et al. teaches phorbol-12-myristate-13- acetate (TPA) as effective in treating patients with neoplastic disease such as leukemia (Example 11,column.9, reference claim ) and in lung cancer (example 12, col.10, lines 37-43). Chang et al. discloses. Chang et al. further teaches that their inventive Compounds of the Formula I can be used to treat patients who are undergoing chemotherapy for the treatment of solid tumors as a method of elevating their white blood cell counts (leukocytes). They further teach that Chemotherapeutic agents are known to exert toxic effects on certain normal cells in the body and the white blood cells in the body that are responsible for helping the body fight off infections are especially sensitive to chemotherapeutic agents. They state that TPA has shown the propensity to help speed the rapid recovery of the infection fighting cells, both after and during chemotherapy treatment and therefore TPA is especially useful in reducing the chances of a patient developing serious infections (col.3, lines 40-67). Chang et al. teaches treatment of patients undergoing 
With regards  to the functional limitation set forth in instant claims wherein the TPA induces remission in a mammalian subject suffering from neoplastic disease. Chang et al. discloses  the active step instantly claimed which is the administration of effective concentration of TPA to patients with lung cancer or Leukemia and accordingly, the functional limitations set forth in the instant application will be achieved. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraphe also MPEP § 2112.01 with regard to inherency and product-by-process claims. In addition,. It is also noted that “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such the instantly claimed mechanistic functions of the TPA to induce remission in patients with lung cancer or leukemia   would be present in the TPA taught by Chang et al.  and would therefore elicit these effects whenever it is administered . 

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Accordingly, the skilled artisan would have found it prima facie obvious to treat cancer with combination drugs and combining TPA with other chemotherapeutic agents .


Double Patenting
Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
.Claims 21-42 are rejected on the ground of nonstatutory double patenting over claim 1-14 of U. S. Patent No 9,974,764 (‘764) , Claims 1-11 of US 10,099,996 (‘996),  Claims 1-19 of US Patent 10,278,934 (‘934), Claims 1-11 of US 10,806,714 (‘714) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claims 21-42 are  generic to all that is recited in claims 


Conclusion
Claims 21-42 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached at 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629